Day, J.
i. practice in court”?™? of exceptions, I. The abstract shows that on the 6th day of April, 1876, the motion for a new trial was taken under advisement by the court to be determined in vacation, judgment to be entered as of the last day of the term, and either party having the right to except and settle bill of exceptions within thirty days from filing judgment. On the 22d day of April, 1876, the court filed his ruling on the motion for'new trial. On the *31824th day of May the bill of excepitons was allowed by the judge. On this record the appellee moves that the bill of exceptions be stricken from the flies because not signed by the judge within the thirty days allowed for settling the same. The motion must be sustained. Where time is given beyond the term for the settling of a bill of exceptions, it must be done within the time specified. Lynch v. Kennedy, 42 Iowa, 220.
II. Appellants complain of the giving of several instructions, and the refusing to give others. The bill of exceptions being stricken out we have no evidence in the record, nor any statement of any fact which the evidence tends to prove. The instructions given and those refused become mere abstractions. The abstract submitted furnishes us no means of determining that the court committed any error to the prejudice of the appellants.
Affirmed.